Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teder (US 5,661,303 A, cited by the applicant).
Regarding claim 1, Teder teaches a lens plate (38) for a rain and/or light sensor (see the abstract and fig. 2 and 3), having a base body (38), at least one light limitation structure (at edges of 38 as shown in fig. 2 and 3), and at least one lens structure (e.g., face 39 or 41), the light limitation structure extending into the base body (as shown in fig. 2 and 3) from a lower side (e.g., the lower side in fig. 3) of the lens plate, a contour (the profile of faces 39 and 41 with respect to the other sides as shown in fig. 2 and 3) of the light limitation structure facing away from the lower side (e.g., as shown in fig. 3) of the lens plate limiting the lens structure circumferentially (e.g., as shown in fig. 2 and 3), and the contour being substantially triangular (note triangular structures shown in fig. 2 and 3).

Regarding claim 3, Teder teaches that the recess is without undercuts (e.g., as shown in fig. 2 and 3), in particular a cross-sectional area of the recess decreasing monotonically from the lower side  of the lens plate towards an upper side of the lens plate opposite the lower side (e.g., note fig. 3 shows this in cross-section).
Regarding claim 4, Teder teaches that the light limitation structure includes a first and a second light limitation structure surface (e.g., 39 and its adjacent surface or 41 and its adjacent surface), the first and the second light limitation structure surfaces enclosing together a predefined angle (as shown in fig. 2 and 3).
Regarding claim 5, Teder teaches that the light limitation structure includes a third light limitation structure surface (as shown in fig. 2), the third light limitation structure surface having a predefined maximum height with respect to the lower side of the lens plate (as shown in fig. 2).
Regarding claim 6, Teder teaches that the lens structure forms a converging lens (see col. 6, lines 55-60). 
Regarding claim 8, Teder teaches a rain and/or light sensor (see the abstract) having a lens plate (comprising 38/40 as shown in fig. 3) according to claim 1 (as discussed above) and a light reception means (58 in fig. 3).
Regarding claim 9, Teder teaches that the lens structure (41) forms a converging lens (see col. 6, lines 55-60), the light reception means (58) being arranged in a focal point of the lens structure (as shown in fig. 3).
Regarding claim 10, Teder teaches that the light limitation structure (21) includes a first and a second light limitation structure surface (e.g., 39 and its adjacent surface or 41 and its adjacent surface), the first and the second light limitation structure surface enclosing together a predefined angle (as 
Regarding claim 11, Teder teaches that the light limitation structure (21) comprises a third light limitation structure surface (as shown in fig. 2), the third light limitation structure surface having a predefined maximum height with respect to the lower side of the lens plate (as shown  in fig. 2), the third light limitation structure surface limiting the angle of incidence of light beams hitting the light reception means (58) through the lens plate to a maximum angle with respect to the lens plate (as shown in fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teder (US 5,661,303 A, cited by the applicant) in view of Ruh (US 2015/0102212 A1, cited by the applicant).
Regarding claim 7, Teder teaches the lens plate according to claim 1, a discussed above, but fails to teach that the lower side of the lens plate is provided at least in sections with a light-absorbing material and is in particular coated with the light-absorbing material.
Ruh teaches that placing a light-absorbing material such a coating with a light-absorbing material can provide for improved light detection by limiting the direction of ambient light.
It would have been obvious to persons having ordinary skill in the art to provide the lower side of the lens plate of Teder at least in sections with a light-absorbing material and in particular coating with the light-absorbing material because Teder is interested in limiting the light input to the light reception means (58) and Ruh teaches that providing the light-absorbing material can improve the definition of a window for incoming light (see para. 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The additional references made of record disclose rain and/or light sensors of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R LEE/Primary Examiner, Art Unit 2878